                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 GREG PEALS,                                     §
                                                 §
       Plaintiff,                                §
                                                 §
 v.                                              §        Civil Action No. 4:20-cv-22-KPJ
                                                 §
 QUIKTRIP CORPORATION d/b/a                      §
 OKLAHOMA QUICKTRIP                              §
 CORPORATION et al.,                             §
                                                 §
       Defendants.                               §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant QuikTrip Corporation’s (“QuikTrip”) Motion for

Leave to File Objections to Plaintiff’s Supplemental Witness List (the “Motion”) (Dkt. 86), to

which Plaintiff Greg Peals (“Plaintiff”) filed an expedited response (Dkt. 89). Upon consideration,

the Court finds the Motion (Dkt. 86) is hereby GRANTED.

                    I.   FACTUAL AND PROCEDURAL BACKGROUND

       Pursuant to the Court’s First Amended Scheduling Order (Dkt. 57), the parties’ deadline to

complete discovery was October 22, 2020. The First Amended Scheduling Order also directed the

parties to submit a joint pretrial order by January 11, 2021, and file any unresolved objections to

witnesses and exhibits by April 30, 2021. See id. On May 12, 2021, after these deadlines had

passed, the Court emailed the parties to confirm it had the parties’ most recent exhibit and witness

lists. In that email, the Court noted QuikTrip had not filed an objection to Plaintiff’s Witness List

(Dkt. 61) and inquired as to whether QuickTrip had in fact filed an objection. Prompted by the

Court’s inquiry, QuikTrip filed its Objections (Dkt. 85) and the pending Motion. The Motion seeks

leave to file late Objections to Plaintiff’s Witness List (Dkt. 61) for this matter’s upcoming trial.
See Dkt. 86. QuikTrip’s Objections argue that Plaintiff disclosed three witnesses—Sherry Peals

(“Mrs. Peals”), Jasmine Deal (“Ms. Deal”), and Dr. Samuel Mathai (“Dr. Mathai”)—on April 22,

2021, well after this matter’s discovery deadline, and accordingly, the Court should not permit

them to testify. See id.

        On May 18, 2021, the Court held the final pretrial conference and heard the parties’

arguments on the Motion (the “Hearing”). See Dkt. 92. Plaintiff’s counsel represented that she is

withdrawing Dr. Mathai as a witness and she does not intend to call Ms. Deal as a witness;

however, she is seeking leave to offer Ms. Deal’s records at trial. See id. Plaintiff’s counsel further

seeks leave to call Mrs. Peals, Plaintiff’s wife, as a witness. See id.

        The record reflects that Mrs. Peals accompanied Plaintiff to the QuickTrip store where

Plaintiff alleges he slipped and fell on January 15, 2018 to complete an incident report. See Dkt.

34-1. Mrs. Peals also has knowledge of Plaintiff’s health prior to and after Plaintiff’s alleged

injuries, and thus, can provide relevant testimony on such issues. See Dkt. 92. Both parties have

been aware of Mrs. Peals’ involvement since the date of the alleged incident. See id.

        Plaintiff’s counsel represents that her failure to disclose Mrs. Peals as a potential witness

in her initial disclosures, and over the course of this lawsuit, was inadvertent. See id. Because of

counsel’s mistake, QuikTrip did not receive notice of Plaintiff’s intent to call Mrs. Peals as a trial

witness until April 22, 2021—one month before trial. See Dkt. 86.

        With respect to Ms. Deal, both parties stated at the Hearing they were not aware of Ms.

Deal until a month before trial. On May 15, 2020, QuikTrip served Plaintiff an interrogatory, which

asked for the name of each doctor or individual who has provided Plaintiff mental health services

from 2013 to present. See Dkt. 86-4. At that time, Plaintiff answered “None,” as Plaintiff had not

provided his counsel any information regarding mental health issues, let alone treatment for such



                                                   2
issues. See id. However, nearly a year later, on April 9, 2021, QuikTrip again asked Plaintiff’s

counsel to provide documents related to mental health services Plaintiff may have obtained, as

Plaintiff alluded to mental health issues during his July 16, 2020 deposition. See Dkts. 92, 34-1.

Though discovery had already closed, Plaintiff’s counsel represents that she diligently worked

with Plaintiff on this issue, who has some memory issues, and was able to identify Ms. Deal, a

social worker, who allegedly provided counseling to Plaintiff on approximately five occasions as

a favor to Plaintiff’s son. See Dkt. 92. According to Plaintiff’s counsel, she immediately produced

the documents provided by Ms. Deal upon their receipt. See id. For reasons that are unclear to the

Court, QuikTrip did not use the eight days between April 22, 2021 (the date Ms. Deal was

disclosed) and April 30, 2021 (the Court’s deadline to file objections) to depose Ms. Deal, file an

objection, or seek leave to reopen discovery and amend the scheduling order.

                                          II.   ANALYSIS

        Pursuant to Federal Rule of Civil Procedure Rule 37(c), “[i]f a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use

that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the

failure was substantially justified or is harmless.” FED. R. CIV. P. 37(c). Accordingly, Plaintiff’s

failure to timely identify Mrs. Peals and Ms. Deal precludes Plaintiff from introducing their

testimony and affidavits at trial unless the Court finds Plaintiff’s failure was substantially justified

or the Court finds Plaintiff’s failure is harmless. See id.

        To determine whether a failure to disclose under Rule 26 is harmless, the Court considers

four factors: “(1) the importance of the evidence; (2) the prejudice to the opposing party of

including the evidence; (3) the possibility of curing such prejudice by granting a continuance; and




                                                   3
(4) the explanation for the party’s failure to disclose.” Texas A&M Res. Found. v. Magna Transp.,

Inc., 338 F.3d 394, 402 (5th Cir. 2003) (citation omitted).

       Clearly, Mrs. Peals is an important fact witness. She was present on the day of Plaintiff’s

alleged injury, and her testimony is relevant to the issue of damages. See Dkts. 34-1, 92.

       At the Hearing, the Court found that permitting Mrs. Peals to testify and admitting Ms.

Deal’s records into evidence would prejudice QuikTrip, as QuikTrip did not have an adequate

opportunity to depose these individuals and conduct additional discovery regarding their testimony

and/or documents. See Dkt. 92. Though Plaintiff’s counsel represents her mistakes were

inadvertent, the Court finds Plaintiff’s explanation is not substantially justified, nor is it harmless

pursuant to Rule 37(c). See id.

       At the Hearing, the Court noted that QuikTrip’s prejudice could be cured if discovery was

reopened. The Court offered Plaintiff’s counsel two options regarding this issue: (1) move forward

with the trial without Mrs. Peals’ testimony or Ms. Deal’s records; or (2) reset the trial date, allow

Mrs. Peals and Ms. Deal to testify at trial, in person and through records respectively, and open

discovery as to these two witnesses to cure any prejudice prior to the new trial date. See id.

Plaintiff’s counsel subsequently notified the Court that Plaintiff wanted to continue the trial setting

and reopen discovery to afford his untimely witnesses the ability to testify at trial.

                                       III. CONCLUSION

        For the reasons stated on the record and herein, QuikTrip’s Motion (Dkt. 86) is

GRANTED. QuikTrip’s Objections (Dkt. 85) are deemed filed and the live Objections to

Plaintiff’s Witness List (Dkt. 61).

        For the reasons stated on the record and herein, QuikTrip’s Objections (Dkt. 85) are

SUSTAINED IN PART and OVERRULED IN PART. Mrs. Peals shall not be allowed to testify



                                                  4
and Ms. Deal’s affidavits shall not be admitted into evidence unless QuikTrip is afforded a fair

opportunity to conduct additional discovery.

        IT IS THEREFORE ORDERED that this matter’s jury trial, currently set for May 24,

2021, is hereby RESET for July 19, 2021, at 9:00 a.m.

        IT IS FURTHER ORDERED that discovery shall be REOPENED on a limited basis:

QuikTrip is granted leave to depose Mrs. Peals and Ms. Deal prior to this matter’s jury trial.

. QuikTrip is further permitted to seek additional written discovery regarding any issue raised by

the testimony and/or records of Mrs. Peals and Ms. Deal. Discovery is reopened only as to these

two individuals and any new issues their testimony and/or records raise. No additional discovery

shall be conducted without leave of the Court.

             So ORDERED and SIGNED this 21st day of May, 2021.




                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 5
